 In the Matter ofLOOSE-WILEsBISCUIT COMPANY,A CORPORATIONandBISCIIIT ANDCRACKERWORKERS' LOCAL UNIONNo. 405, B. & C.W. I. U.OFA., A. F.ofL.Case No. C4009.-Decided December 5, 1941Jurisdiction:bakery products manufacturing industry.Settlement:stipulation providing for compliance with the ActRemedial Orders:entered on stipulation.Mr. Will Maslow,for the Board.Mr. Burton A. Zorn,of New York City, for the respondent.Mr. Bernard H. Fitzpatrick,of New York City, for the Associa-tion.Mr. Kalman Sklar,of New York City, for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDER,STATEMENT OF THE CASEUpon charges and amended charges duly filed by Biscuit andCrackerWorkers' Local Union No. 405, B. & C. W. I. U. of A.,A. F. of L., herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSecond Region (New York City) issued its complaint dated Au-gust 6, 1941, against Loose-Wiles Biscuit Company, a corporation,New York City, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the National Labor, Relations Act, 49Stat: 449, herein called the Act.Copies of the complaint and noticeof hearing were duly served upon the respondent, the Union, and theSunshine Association, herein called the Association.Concerning the unfair labor practices, the complaint alleged. insubstance, that the respondent by its officers and agents (1) on orabout June 1934 initiated, formed, and sponsored the Association forthe purpose of dealing with its employees concerning grievances,37 N. L. R. B , No. 46291 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDlabor disputes,wages, rates of pay, hours of employment,and con-ditions of work, and from June 1934 to the date of issuance of thecomplaint dominated,contributed to the support of, and interferedwith the administration of said Association;(2) from July 5, 1935,to the date of issuance of the complaint urged, persuaded,and warnedcertain ofits employeesto refrainfrom a* ding, becoming,or remain-ing members of the Union,and threatened said employees with dis-charge or other reprisals if they aided said Union or members thereofor if they did not become or remain members of the Association.On August 27, 1941, the' respondent filed an answer admitting theallegations of the complaint with regard to the nature and extentof its business,but denying the allegations of unfair labor practicesand alleging certain affirmative defenses.On September 18, 1941, the Regional Director issued and dulyserved upon the parties a Notice of Continuance.On September 24,1941, prior to the scheduled hearing in the case, the respondent, theAssociation,the Union,and counsel for the Board entered into astipulation in settlement of the case.The stipulation provides asfollows :AGREEMENT OF SETTLEMENTAGREEMENT,made this 24th day of September, 1941, by andamong LOOSE-WILES BISCUIT COMPANY, hereinaftercalled the Respondent, Sunshine Association, hereinafter calledthe Association, Biscuit and Cracker Workers' Local Union, No.405,B.&C.W. I. U. of A., A. F. of L., hereinafter calledthe Union, and WI11 Maslow,attorney, National Labor RelationsBoard.WHEREAS, the Union duly filed a charge in the above captionedproceeding at the offices of the National Labor Relations Board,Second Region, on August 31, 1940 and duly filed a first amendedcharge on September 11, 1940 and a,second amended charge onFebruary 18, 1941; andWHEREAS, the National Labor Relations Board,hereinaftercalled the Board,duly issued a complaint and notice of hearingon August 6, 1941; andWHEREAS the Respondent duly filed a verified answer at theoffices of the Second Region of the Board on August 27, 1941,and the Association has not as yet filed any answer ; andWHEREAS a hearing isscheduledto commence on October 6,1941 before a duly appointed Trial Examiner of the Board; andWHEREAS the parties desire to dispose of all the issues createdby said charges and said complaint and to eliminate the neces-sity of further proceedings by or before the Board; LOOSE-WILES BISCUIT COMPANY293Now, THEREFORE,IT IS MUTUALLY AGREED :1.The Respondent admits, but only for the purposes of th'sproceeding, that it is engaged in commerce within the meaningof Section 2, subdivisions 6 and 7, of the National Labor Rela-tions Act, hereinafter called the Act.2.The Respondent is and has been at all times since 1912 acorporation organized under and existing by virtue of the lawsof the State of New York, having its principal office in NewYork, N. Y., and a plant in Long Island City, County ofQueens, State of New York. Respondent is engaged in themanufacture, distribution and sale of biscuits, crackers, cakes andrelated food products.The principal raw materials used bythe Respondent are flour, sugar and shortening.During the lastsixmonths, which was a representative period of Respondent'sbusiness, it purchased, in connection with the operation of itsLong Island C_ty plant, approximately 33,000,000 pounds of theabove' described raw materials, approximately 50% of whichwere shipped to Respondent's plant in the State of New Yorkfrom points outside of that State.During the last six months,which was a representative period in Respondent's business, itsold $8,373,000 of the above described ,finished product, about77% of which were shipped from the Respondent'splant in theState of New York to points outside that State.3.The Union and the Associationare each labor organiza-tionswithin the meaning of Section 2, subdivis`on 5, of theAct.4.The Association waives its righttofile any answer orfurther proceedings in this proceeding, and the Respondentand the Associat on waive their rights to a hearing or furtherproceedings by or before the Board and waive their rights to themaking of findings of fact and conclusions of law by the Board.5.The above described charges, complaint, notice of hearing,answer and this agreement of settlement shall constitute theentire record in this proceeding, which record shall be filedwith the chief Trial Examiner of the Board.6.The parties hereto agree to the issuance by the Board, with-out further notice or proceedings, of an Order substantially inthe following form, which Order shall have the same forceand effect as if made after full hearing, presentation of evidence,and the making of findings of fact and conclusions of lawthereon:"The Respondent, Loose-WViles Biscuit Company; its'officers,agents, successors and assigns, shall:433237-42-vou 37--20 294DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Refrain from :(a) In any manner dominating or interfering with theaduninistrat'on of Sunshine Association or with the forma-tion or administration of any other labor organization of itsemployees or contributing financial or other support to theSunshine Association or any other labor-,organization of itsemployees.(b)Giving effect to the agreeiueut between Respondentand Sunshine Associat'oii dated March 7, 1941.(c) In any u•anner interfering with, restraining, or coerc-mg its emmployees in the exercise of their rights to self-organi-zation,-to form, join, or assist labor organ,*zatio1 s, to bargaincollectively through representatives of their own choosing, orto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteedby Section 7 of the National Labor Relations Act.2.Take the following afrruative action to effectuate thepolicies of the National Labor Relations Act:(a)Withdraw all recognition from, Sunshine Associationas the representative of any of its employees for the purposeof dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment or condi-tions of employment, and completely disestablish SunshineAssociation.(b) Immediately post copies of the following notice inconspicuous places throughout its Long Island City plant andmaintain such notices for a period of at least sixty (60) daysfrom the date of posting of said notice :NOTICE TO OUR EMPLOYEESLoose-Wiles Biscuit Company states :1.Employees are free to join or assist any union of theirchoice without fear of discrimination.2. It will not in any manner interfere with, restrain orcoerce its employees in the exercise of their right to self-organization, to bargain collectively through representativesof their own choosing, or to engage in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection.3.It will not dominate or interfere with the administra-tion of Sunshine Association, or with the formation oradministration of any other labor organization, and willnot contribute financial or other support to Sunshine Asso-ciation, or any other labor organization of its employees. LOOSE-WILES BISCUIT COMPANY2954.It will not, recognize or deal with Sunshine Associa-tion as a representative of its employees, or any 'of them,for the purpose of collective bargaining or the adjustmentof grievances and said Sunshine Association is completely'disestabli'shed ds `such 7representative.5.Its contract, dated March 7, 1941, with Sunshine Asso-ciation has been cancelled, but existing wages, hours ofwork and conditions of employment will remain in effect.Dated ----------------7------------------------------(c)Notify the Regional Director of the National LaborRelations Board for the Second Region within ten days afterthe receipt of a copy of this Order what action the Respondenthas taken to comply therewith."7.The Respondent and the Association hereby consent to theentry by an appropriate United' States Circuit Court of Appeals,upon application by, the Board, and on five (5) days' notice toRespondent of an enforcement decree embodying substantiallythe terms of the Board's Order set forth in paragraph "6"hereof.8.The entire agreement among the parties is contained withinthe terms of this instrument and there is no verbal understand-ing of any kind which varies, alters, or adds to this agreement.9.This agreement shall be effective if and when approved bythe Board, but shall be of no effect if such approval is notgranted.On November 15, 1941, the Board issued an order approving theabove stipulation, making it a part of the record, and, pursuant' toArticle II, Section 36, of 'National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding ' tothe Board for the purpose of entering a decision and order pursuantto the provisions of the stipulation.On the basis of the above stipulation and upon the entire recordin the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTLoose-Wiles Biscuit Company is a New York corporation, withitsprincipal office -in New -York City- and a plant in Long IslandCity, County of Queens, State `of' New York, herein called the LongIsland plant, which is the only phase of the respondent's operations 296DECISIONSOF NATIONALLABOR RELATIONS BOARDinvolved in this proceeding.The respondent is engaged in the manu-facture, distribution, and sale of biscuits, crackers, cakes, and re-lated food products.The principal raw materials used by the re-spondent are flour, sugar, and shortening.During the 6 monthspreceding September 24, 1941, which was a representative period oftion of its Long Island plant, approximately 33,000,000 pounds ofthe above-described raw materials, approximately- 50 per cent ofwhich were shipped to the plant from outside the State of New York.During the same period the respondent sold finished products in theamount of $8,373,000, about 77 per cent of which were shipped fromthe respondent's plant to points outside the State of New York.Forthe purposes of this proceeding the respondent admits that it isengaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Loose-Wiles Biscuit Company, a corporation, NewYork City, its officers, agents, successors, and assigns shall:1.Refrain from :(a) In,any, manner dominating or interfering with the adminis-tration of Sunshine Association or with the formation or adminis-tration of any other labor organization of its employees or con-tributing financial or other support to the Sunshine Association orany other labor organization of its employees.(b)Giving effect to the agreement between respondent and Sun-shine Association dated March 7, 1941.(c) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act:,(a)Withdraw all recognition from Sunshine Association as therepresentative-of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, LOOSE-WILESBISCUIT COMPANY297rates of pay, hours of employment, or conditions of employment, andcompletely disestablish Sunshine Association.(b) Immediately post copies of the following notice in conspicuousplaces throughout its Long Island City plant and maintain suchnotices for a period of at least sixty (60) days from the date ofposting ofsaid notice :NOTICE TO OUR EMPLOYEESLoose-WilesBiscuit Company states:1.Employees are free to join or assist any union of theirchoice without fear of discrimination.2.It will not in any manner interfere with,restrain,or coerceits employees in the exercise of their right,to self-organization,to bargain collectively through representatives of their ownchoosing,or to engage in concerted activities-for the purposeof collective bargaining or other mutual aid or protection.3.It will not dominate or interfere with the administrationof Sunshine,Association,or with the formation- or administra-tion of any other labor organization,and will not contributefinancial or other support to Sunshine Association,or any otherlabor organization of its employees.4.Itwill not recognize or deal with Sunshine Associationas a representative of its employees,or any of them, for the pur-pose of collective bargaining or the adjustment of grievancesand said Sunshine Association is completely disestablished assuch representative.5.Its contract,datedMarch7, 1941,with Sunshine Associa-tion has been canceled,but existing wages, hours of work, andconditions of employment will remain in effect.Dated --------------(c)Notify the Regional Director of the National Labor RelationsBoard for the Second Region within ten (10) days after the receiptof a copy of this order what action the respondent has taken tocomply therewith.